HOUCK, J.
Frank S. Ham sued upon a note endorsed:
“L. C. Cameron”
“W. E. Fowler”
“Without recourse”
Proper noticte and demand were made upon the said Cameron, who refused payment, asserting that he was an endorser without recourse.
“The note introduced into evidence showed the words “without recourse” under the name of W. E. Fowler and in his handwriting. The Fulton Common Pleas gave judgment on said note to Ham. Error was prosecuted and the Court of Appeals held:
1. The words “without recourse” appearing only after the name of Fowler, apply only to him.
2. Cameron cannot claim the rights of a qualified endorser by taking advantage of the qualified endorsement of Fowler.
3. A person wishing to qualify or limit his liability on the instrument must clearly indicate that his indorsement is limited or qualified.
Judgment affirmed.